              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00244-MR


MARQUIS DECHANE HARRISON,       )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
BRANDON NICHOLSON,              )                     ORDER
                                )
              Defendant.        )
_______________________________ )

      THIS MATTER is before the Court on Plaintiff’s Request for Deposition

by Oral Examination [Doc. 25] and Motion for an Order Compelling Discovery

[Doc. 25-1 at 4].

      The incarcerated pro se Plaintiff filed the Complaint pursuant to 42

U.S.C. § 1983 alleging that Defendant Brandon Nicholson, an officer at the

Henderson County Jail, used excessive force against him on October 28,

2017. The deadline to complete discovery is April 5, 2021. [Doc. 17]. The

Plaintiff has filed a Request for Deposition by Oral Examination and Motion

for an Order Compelling Discovery, both of which were docketed on March

12, 2021.

      In the Request for Deposition by Oral Examination, the Plaintiff alleges

that the Defendant “tailored” his Interrogatory response “for the betterment


        Case 1:20-cv-00244-MR Document 27 Filed 04/01/21 Page 1 of 3
of their1 position” and lied by claiming that he has no knowledge of the

incident and by denying the existence of video footage. [Doc. 25 at 3]. The

Plaintiff therefore seeks “an oral deposition by remote means recorded via

video or deposition by video conference,” which the Plaintiff states he will

arrange. [Doc. 25 at 3-4].

         In his Motion for an Order Compelling Discovery, the Plaintiff asks the

Court to compel the Defendant to produce video footage of the incident which

the Plaintiff requested on January 26, 2020. [Doc. 25-1 at 4]. The Plaintiff

argues that the Defendant’s assertion that no such video exists is untrue

because documents that the Plaintiff obtained in discovery indicate that such

video was reviewed in response to the Plaintiff’s grievances regarding the

incident.       [Id. at 5].     In support of his motion, the Plaintiff submits

correspondence from Lieutenant Warren L. Bradley and Captain Todd W.

McCrain of the Henderson County Sheriff’s Office, which both refer to video

footage of the October 28, 2017 incident. [Doc. 25-2 at 2; 25-3 at 2].

         The Defendant has not responded to either of the Plaintiff’s motions.

Accordingly, the Court enters the following Order.

         IT IS, THEREFORE, ORDERED that the Defendant shall respond to

the Plaintiff’s Request for Deposition by Oral Examination [Doc. 25] and the


1   It is unclear to whom this refers, as there is only one Defendant in this case.
                                               2

            Case 1:20-cv-00244-MR Document 27 Filed 04/01/21 Page 2 of 3
Plaintiff’s Motion for an Order Compelling Discovery [Doc. 25-1 at 4] within

ten (10) days of the entry of this Order. No extensions of time shall be

granted except on a showing of extraordinary circumstances.

     IT IS SO ORDERED.
                            Signed: April 1, 2021




                                          3

        Case 1:20-cv-00244-MR Document 27 Filed 04/01/21 Page 3 of 3
